Citation Nr: 1534753	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.  

2.  Entitlement to service connection for a cervical spine/neck disorder.  

3.  Entitlement to service connection for ulcerative colitis.  

4.  Entitlement to an initial rating in excess of 10 percent for ganglion cyst, right wrist.  

5.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.  

6.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain with degenerative changes.  

7.  Entitlement to an initial rating in excess of 10 percent for left foot fracture with metatarsalgia.  

8.  Entitlement to an initial (compensable) rating for left wrist ligament tear.  

9.  Entitlement to an initial (compensable) rating for Gilbert's syndrome and cholelithiasis with polyp of the gallbladder.  


REPRESENTATION

Appellant represented by:	Robin Hood, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1992 to May 1998.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The issue of entitlement to service connection for a bilateral hip disorder is addressed in the decision below.  All other issues are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

The Veteran does not have a current diagnosis of a bilateral hip disability.  


CONCLUSION OF LAW

Service connection for a chronic bilateral hip disability is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, December 2009 and January 2010 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the 2009 and 2010 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded a VA medical examination in April 2010 which, as detailed below, includes an opinion addressing the etiology of any bilateral hip disorder.  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2014), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Bilateral Hip Disability

In October 2009, the Veteran filed a claim for service connection for a bilateral hip disorder.  

The Veteran's STRs reflect complaints of bilateral hip pain in January 1998.  No chronic hip disorder was diagnosed.  Post service records include a January 2000 orthopedic evaluation.  Hip complaints were not recorded.  However, subsequently dated VA records in March 2003 show that the Veteran complained of bilateral hip pain which had increased in severity and had been present for the last two years.  

On April 2010 VA examination, the Veteran reported bilateral hip pain which had been present since 2000.  However, following physical examination and X-rays of the hips, the examiner noted that no bilateral hip disorder was found.  Thus, the examiner opined that the Veteran's complaints of hip pain were not of service origin.  

Subsequently dated records (through 2012) do not reflect a diagnosis of a bilateral his disorder.  

In any event, the initial threshold matter that must be addressed here, as in any claim seeking service connection, is whether (on a direct or secondary service connection theory of entitlement) there is competent evidence that the Veteran currently has (or during the pendency of the claims have had) the disability for which service connection is sought (bilateral hip disability).  With regard to lay evidence of a diagnosis, the Federal Circuit has stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the present case, the Veteran essentially asserts that he currently has a bilateral hip disability due to his military service.  Although he is competent to report lay-observable symptoms (such as pain), he is not competent to speak to whether there is underlying pathology for symptoms constituting a compensable disability.  See Jandreau, 492 F. 3d at 1377. A diagnosis of a hip disability would involve clinical testing and medical knowledge that is beyond a lay persons skills and ability. Moreover, the Veteran has not averred that he was provided a contemporaneous diagnosis nor has a medical professional provided a diagnosis based on his reported lay symptoms.  Consequently, the Board finds that his assertion that he has a bilateral hip disability is not probative evidence.  Neither has the Veteran demonstrated that he has the training and expertise required to opine as to the likely etiology of the claimed bilateral hip disability.  See id.  

In the absence of proof of a current bilateral hip disability there is no valid claim for service connection for a bilateral hip disability on either a direct or a secondary service connection basis.  See Brammer v. Derwinski, 3 Vet. App. at 225 (1992); Gilpin v. West, 155 F.3d 1353, Fed Cir. 1998) (service connection may not be granted unless a current disability exists).  While the Veteran reports bilateral hip pain, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The preponderance of the evidence is against the claim.  Accordingly, service connection for bilateral hip disability is not warranted.  


ORDER

Service connection for a bilateral hip disability is denied.  


REMAND

The Veteran also claims that service connection is warranted for a cervical spine or neck disorder and for ulcerative colitis.  While the STRs are negative for diagnoses of a cervical spine disorder, post service records show neck complaints beginning in 2007 following a motorcycle accident and diagnosis of degenerative changes in the neck in February 2012.  The etiology of the Veteran's cervical spine disorder has not been addressed by a VA examiner.  

As for the Veteran's ulcerative colitis, it is noted that the STRs reflect abdominal cramping on numerous occasions.  While the Veteran is service-connected for gastrointestinal conditions of Gilbert's syndrome and cholelithiasis and polyp of the gall bladder, it is his assertion that inservice gastrointestinal problems, to include chronic diarrhea, show that his ulcerative colitis, (diagnosed in post service VA records in 2007 and thereafter) is of service origin.  While a VA examination dated in April 2015 is of record and gives a history of stomach problems, to include diarrhea during service, resulting in ulcerative colitis, the examiner apparently based the report on a history as related by the Veteran.  There is no indication that the claims file was reviewed.  Moreover, the examiner noted that the Veteran's colitis was asymptomatic.  As to the VA doctor's opinion, it was apparently based on the medical history as related by the Veteran and not based on factual account.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  A medical examination addressing the etiology of ulcerative colitis, if present, is necessary.  

The remaining claims on appeal pertain to the Veteran's request for initial increased ratings.  Post service records reflect that the Veteran underwent VA examinations in April 2010 addressing the severity of his service-connected wrist disorders, lumbar spine disorder, right ankle sprain, left foot fracture with metatarsalgia, and Gilbert's syndrome with cholelithiasis.  His initial ratings were assigned based on findings made at that VA examination.  He has claimed on numerous occasions since that time that his service-connected disorders have increased in severity, and there are post service records dated through 2012 reflecting continued complaints for many of his service-connected conditions.  

As it appears that the Veteran continues to exhibit symptoms associated with his lumbar spine, wrists, right ankle, and left foot, as well as continued gastrointestinal complaints, the Board's finds that, after all outstanding medical records are associated with the claims file, contemporaneous and thorough VA examinations (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issues on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his conditions, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  

All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) (2014) are met as to this issue.  

2.  Schedule the Veteran for a VA comprehensive orthopedic examination with an appropriate physician/specialist in order to determine whether any cervical spine/neck disorder is related to service.  

Additionally, the VA orthopedic examiner should determine the nature and severity of the Veteran's service-connected lumbar strain, wrist disorders, right ankle sprain, and left foot fracture with metatarsalgia.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including X-rays, and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state any and all cervical spine disorders found, including any osteoarthritis, if present.  

The examiner should then opine whether any cervical spine disorder found, including osteoarthritis, if present, is at least as likely as not (50 percent or greater probability) related to his active service.  

The examiner should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

As to the Veteran's claims for increased evaluations for the lumbar spine, right and left wrists, right ankle sprain, and left foot fracture with metatarsalgia, the examiner must undertake range of motion (ROM) studies of each of the joints and comment on the degree of disability in each joint due to functional losses such as pain, weakness, flare-ups, etc., present in each joint.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  The examiner must consider the Veteran's reports as to the severity and symptomatology of each joint.  The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.  

The examiner must also identify any neurological impairment associated with the Veteran's lumbar spine.  Any necessary diagnostic testing must be accomplished.  If neurological impairment is identified, the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, must be reported.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)  

(Note: To properly evaluate any functional loss due to pain, C&P Service examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the joint's range of motion.  See VA Fast Letter 06-25 (November 29, 2006).)  

3.  Schedule the Veteran for a VA examination with an appropriate physician, to ascertain the likely etiology of his ulcerative colitis disability, to include whether or not it was associated with or secondary to his already service-connected Gilbert's syndrome with cholelithiasis and polyp of the gall bladder.  The examiner must review the claims file and must note that review in the report.  The examiner should consider the Veteran's reports of his inservice stomach problems, to include chronic diarrhea and continuity of symptoms since service.  Any indicated tests should also be performed.  The examiner should provide the following information: 

(a) Opine whether it is at least as likely as not (50 percent or greater probability) that any current ulcerative colitis disability had its onset during the Veteran's active duty service.  

The examiner should take into account the Veteran's statements regarding symptom onset in service, particularly his reports of abdominal cramping and chronic diarrhea.  

(b) If ulcerative colitis is not found to have had its onset during active service, please opine whether it is at least as likely as not (50 percent or greater probability) that such disease was caused by or aggravated (permanently worsened) by  his service-connected Gilbert's syndrome and cholelithiasis with polyp of the gall bladder.  

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

The examiner should address the current severity of Gilbert's syndrome with cholelithiasis (which is rated analogous to Diagnostic Code 7314 for chronic cholecystitis.   Specifically, the examiner should state whether the Veteran's condition is mild, or whether moderate gall bladder dyspepsia, confirmed by X-ray, and with infrequent attacks (not over 2 to 3 times per year) of gall bladder colic, with or without jaundice, is demonstrated.  Or, if severe and frequent attacks of gall bladder colic are demonstrated.  

4.  The agency of original jurisdiction must ensure that the examination reports comply with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


